Exhibit 10.28

ENGILITY HOLDINGS, INC.
AMENDED AND RESTATED SEVERANCE PLAN

THIS AMENDED AND RESTATED SEVERANCE PLAN, adopted as of May 15, 2017 (the
“Effective Date”) by ENGILITY HOLDINGS, INC., a Delaware corporation, has been
established to provide for the payment of severance benefits to Eligible
Employees (as defined below).

Section 1.Definitions.  Unless the context clearly indicates otherwise, when
used in this Plan:

(a)“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

(b)“Annual Compensation” means the Eligible Employee’s Base Salary in effect
immediately prior to the date of the Eligible Employee’s Separation from Service
(or, if an Eligible Employee resigns for Good Reason, immediately prior to the
event set forth in the notice of termination given in accordance with Section 14
of this Plan).

(c)“Base Salary” means an Eligible Employee’s annual rate of base salary in
effect on the date in question, determined on a “gross wages” basis (i.e., prior
to reduction for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.

(d)“Board” means the board of directors of the Company.

(e)“Bonus” means the amount payable to an Eligible Employee under the Company’s
applicable annual cash incentive bonus plan with respect to a Fiscal Year.

(f)“Bonus Fraction” means, with respect to any Eligible Employee, a fraction,
the numerator of which shall equal the number of days the Eligible Employee was
employed by the Eligible Employee’s Employer in the Fiscal Year in which the
Eligible Employee’s termination occurs and the denominator of which shall equal
365.

 

--------------------------------------------------------------------------------

 

(g) “Cause” means, with respect to an Eligible Employee, “Cause” as defined in
such individual’s employment or similar agreement with the Company or an
Affiliate, or in the absence thereof, “Cause” shall mean an Eligible Employee’s:

(1)intentional and material failure to perform, or gross negligence in the
performance of, reasonably assigned duties of the Eligible Employee’s position,
which failure the Eligible Employee does not cure within fifteen days of the
Company providing written notice of such failure;

(2)material personal dishonesty or willful misconduct in the performance of
duties or with respect to the Company or its Affiliates;

(3)misappropriation of funds or fraud with respect to the Company or its
Affiliates;

(4)conviction of, or a plea of guilty or nolo contendere to, a felony or other
crime involving moral turpitude; or

(5)(a) any breach by an Eligible Employee of, or any act by the Eligible
Employee causing the Company or its Affiliates to breach, applicable laws or
regulations relating to securities of the Company or its Affiliates or other
material laws or regulations relating to the Company or its Affiliates, or (b)
any willful or grossly negligent act by the Eligible Employee resulting in an
investigation by the Securities and Exchange Commission, which, in each of cases
(a), and (b) above, that materially adversely affects the Company or its
Affiliates or the Eligible Employee’s ability to perform his or her duties to
his or her Employer.

For purposes of this definition, an act, or failure to act, on an Eligible
Employee’s part shall be deemed “willful” if done, or omitted to be done, by the
Eligible Employee in bad faith and without reasonable belief that the action or
omission was in the best interest of his or her Employer.

(h)“CEO Designee” means any employee of the Company or its wholly-owned
subsidiaries designated by the Chief Executive Officer in writing to participate
in the Plan, and then ratified by the Compensation Committee.

(i)“CEO Direct Report” means any employee of the Company or any of its
wholly-owned subsidiaries who reports directly to the Chief Executive Officer.

(j)“CEO Indirect Report” means any employee of the Company or any of its
wholly-owned subsidiaries who reports directly to a CEO Direct Report.

(k)“Change in Control Plan” means the Engility Holdings, Inc. Change in Control
Severance Plan as in effect from time to time.

2

 

--------------------------------------------------------------------------------

 

(l)“Chief Executive Officer” means the Chief Executive Officer of the Company.

(m)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(n)“Code” means the Internal Revenue Code of 1986, as amended.

(o)“Committee” means the Compensation Committee of the Board.

(p)“Company” means Engility Holdings, Inc., a Delaware corporation and, where
the context requires, any wholly-owned subsidiary thereof.

(q)“Disability” means an Eligible Employee, as a result of incapacity due to
physical or mental illness, becomes eligible for benefits under the long-term
disability plan or policy of the Company or a subsidiary in which the Eligible
Employee is eligible to participate.

(r)“Eligible Employee” means a person qualifying as any of following immediately
prior to such person’s Separation from Service: (i) the Chief Executive Officer,
(ii) any Senior Vice President or higher (e.g., President, Executive Vice
President, etc.) with a minimum of one year’s continuous service with the
Company prior to such person’s Separation from Service, (iii) any Vice President
who is a CEO Direct Report with a minimum of one year’s continuous service with
the Company prior to such person’s Separation from Service, or (iv) any (A) Vice
President who is a CEO Indirect Report or (B) CEO Designee, in either case, with
a minimum of ninety-one (91) days of continuous service with the Company.

(s)“Employer” means, with respect to any Eligible Employee, the legal entity
that employed such person prior to any termination of employment contemplated
hereunder.

(t)“Fiscal Year” means any given fiscal year of the Company.

(u)“Good Reason” means any of the following actions, without the Eligible
Employee’s express prior written approval, other than due to Disability or
death:

(1)any material reduction in Base Salary, Target Bonus or  long-term incentive
opportunity;

(2)subject to the terms and conditions of the applicable plan(s), any failure by
the Company to continue to provide employee benefits to the Eligible Employee
that are substantially comparable in the aggregate to those afforded to persons
of comparable title and position of the Company; for this purpose employee
benefits shall mean retirement and welfare benefits;

3

 

--------------------------------------------------------------------------------

 

(3)any material adverse change in the Eligible Employee’s position, duties or
responsibilities, or an assignment to the Eligible Employee of duties that are
materially inconsistent with the Eligible Employee’s position; or

(4)any relocation of the Eligible Employee’s principal place of business of 50
miles or more, provided that such relocation also increases the Eligible
Employee’s commute by at least 25 miles.

An Eligible Employee must provide written notice to the Company pursuant to
Section 14 hereof of the Eligible Employee’s intent to resign for Good Reason
within 45 days of such Eligible Employee’s actual or constructive knowledge of
the occurrence of an event described in subparagraphs (1) to (4) above (each, a
“Good Reason Event”) in order for the Eligible Employee’s resignation for Good
Reason to be effective hereunder.  Upon receipt of such notice, the Company
shall have 30 days (the “Cure Period”) to rectify the Good Reason Event.  If the
Company fails to rectify the Good Reason Event prior to the expiration of the
Cure Period, then the Eligible Employee may terminate employment within 30 days
following the expiration of the Cure Period and such termination will be
considered for Good Reason.

(v)“Plan” means this Engility Holdings, Inc. Severance Plan, as in effect from
time to time.

(w)“Release” means a release to be signed by an Eligible Employee in such
standard form as the Company shall reasonably determine, which shall, to the
extent permitted by law, waive all employment-related claims and actions against
the Company and such other related parties and entities as the Company
reasonably chooses to include in the release except for claims and actions for
benefits provided under (or contemplated by) the terms of this Plan (which
Release is not revoked by the Eligible Employee).

(x)“Senior Vice President” means any Senior Vice President of the Company.

(y)“Separation from Service” means the date of an Eligible Employee’s
“separation from service” from the Company and all of its Affiliates within the
meaning of Code Section 409A and the regulations promulgated thereunder,
applying the default terms thereof, and, for purposes of any such provision of
this Plan, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

(z)“Severance Multiple” means, with respect to any Eligible Employee, the
highest of the following multiples applicable to such person:

(1)the multiple of two (2), for the Chief Executive Officer;

4

 

--------------------------------------------------------------------------------

 

(2)the multiple of one and one-half (1.5), for each Senior Vice President or
higher (other than the Chief Executive Officer); and

(3)the multiple of one (1), for each Vice President of the Company who is a CEO
Direct Report;

(4)a multiple as follows for each (A) Vice President who is a CEO Indirect
Report or (B) CEO Designee:

a.A multiple of .25 (one-quarter) for an Eligible Employee with a period of
continuous service with the Company of at least 91 (ninety-one) days prior to
Separation from Service but less than one (1) year;

b.A multiple of .5 (one-half) for an Eligible Employee with a period of
continuous service with the Company of one (1) year prior to Separation from
Service but less than five (5) years;

c.A multiple of .75 (three-quarters) for an Eligible Employee with a period of
continuous service with the Company of at least five (5) years prior to
Separation from Service but less than ten (10) years; and

d.A multiple of one (1) for an Eligible Employee with a period of continuous
service with the Company of ten (10) or more years prior to Separation from
Service.

(aa)“Target Bonus” means an Eligible Employee’s target Bonus, determined as the
percentage of salary that may be earned by the Eligible Employee as a Bonus if
the applicable performance measures are achieved at the “target” (or similar)
level, as in effect immediately prior to the date of the Eligible Employee’s
Separation from Service (or, if an Eligible Employee resigns for Good Reason,
immediately prior to the event set forth in the notice of termination given in
accordance with Section 14).

(bb)“Vice President” means any Vice President of the Company who is either a CEO
Direct Report or a CEO Indirect Report.

Section 2.Severance Benefits.  Each Eligible Employee who (i) executes a Release
in the manner prescribed by the Company within 45 days following such Eligible
Employee’s involuntary Separation from Service initiated by the Company without
Cause or Separation from Service for Good Reason initiated by the Eligible
Employee (and does not revoke such Release within the 7-day revocation period
therein), and (ii) agrees at such time to be subject to the restrictive
covenants set forth on Exhibit A shall, on the 60th day following the Separation
from Service (such period, the “Severance Delay Period”), become entitled to the
following:

5

 

--------------------------------------------------------------------------------

 

(a)Severance Pay.  Each such Eligible Employee shall be entitled to receive cash
severance pay from the Company, payable as provided in Section 3, in an amount
equal to the Eligible Employee’s Severance Multiple, multiplied by the Eligible
Employee’s Annual Compensation.

(b)Pro-Rata Bonus.  Each such Eligible Employee shall be entitled to receive a
pro-rata Bonus (using the Bonus Fraction) for the fiscal year in which the
Separation from Service occurs equal to the Bonus that the Eligible Employee
would have received if his or her employment had not terminated prior to the end
of the Fiscal Year, with such pro-rata Bonus payable in cash at the same time as
paid to similarly situated employees.  The pro-rata Bonus shall be determined
based on achievement of the applicable performance goals for the Bonus,
determined on the same basis as with respect to similarly situated active
employees, but disregarding any bonus criteria relating to individual
performance, and payable in accordance with Section 3 below.  

(c)Welfare Benefit Continuation.  For each such Eligible Employee, for a period
of years (or fractions thereof) equal to the Severance Multiple following the
Eligible Employee’s Separation from Service (the “Employee Welfare Continuation
Period”), the Eligible Employee and such Eligible Employee’s spouse and eligible
dependents (each as defined under the applicable program) shall receive: (x)
medical and dental insurance coverages at the same benefit levels as provided to
similarly situated active employees of the Company from time to time, for which
the Company will (A) reimburse the Eligible Employee (on an after-tax basis)
during the Employee Welfare Continuation Period or, if shorter, the period of
actual COBRA continuation coverage received by the Eligible Employee during the
Employee Welfare Continuation Period, for the total amount of the monthly COBRA
medical and dental insurance premiums payable by the Eligible Employee for such
continued benefits in excess of the cost the Eligible Employee paid for such
coverage (on a monthly premium basis) immediately prior to such termination of
employment and (B) provide such coverage for any remaining portion of the
Employee Welfare Continuation Period at the same cost to the Eligible Employee
(on an after-tax basis) as is generally provided to similarly situated active
employees of the Company (or, if it is not possible, would result in adverse tax
consequences, or is cost-prohibitive for the Company to provide such coverage
for such remaining portion, the Company will pay the Eligible Employee an
additional monthly amount, at the same time as cash severance payments are made
pursuant to Section 3, of cash equal to the premiums the Company would have paid
if the Eligible Employee had remained an active employee, subject to Section 5
hereof), provided, however, that if, during the Employee Welfare Continuation
Period, the Eligible Employee becomes employed by a new employer that provides
medical and dental coverage, the Company’s continuing medical and dental
coverage (and any cash payments in lieu thereof) shall cease; and (y) life
insurance coverage at the same benefit level as provided to the Eligible
Employee immediately prior to the Separation from Service and at the same cost
to the Eligible Employee as is generally provided to similarly situated active
employees of the Company.

6

 

--------------------------------------------------------------------------------

 

(d)Equity Vesting.  All stock options, restricted stock or restricted stock
units of each such Eligible Employee that are vested prior to the date of the
Separation from Service shall be owned, exercisable or payable in accordance
with their terms.  With respect to unvested stock options and unvested
restricted stock and restricted stock units (that have not been previously
forfeited), whose only vesting condition is the continued provision of services
to the Company (collectively, “Time-Based Awards”), a portion of each grant of
Time-Based Awards shall vest equal to (i) the number of Time-Based Awards with
respect to such grant, multiplied by a fraction, the numerator of which is the
full number of calendar months that elapsed between the grant date of such
Time-Based Awards and the date of the Eligible Employee’s Separation from
Service, and the denominator of which is the number of months between the grant
date of such Time-Based Awards and when the Time-Based Awards would have fully
vested and no longer be subject to forfeiture.  For the avoidance of doubt, the
treatment of all equity awards subject to performance-vesting requirements shall
be determined solely in accordance with the terms of such awards.  

(e)Outplacement.  Eligible Employees shall receive reasonable outplacement
services to be provided by a provider selected by such Eligible Employee during
the applicable Employee Welfare Continuation Period, the cost of which shall be
borne by the Company.

Section 3.Time of Severance Payments.  The cash severance payable to an Eligible
Employee under Section 2(a) above shall be paid to such Eligible Employee in
equal bi-weekly installments in the Company’s regular payroll cycle, beginning
immediately following the Severance Delay Period, for a number of years (or
fractions thereof) equal to the Severance Multiple applicable to such Eligible
Employee. The cash severance payable to an Eligible Employee under Section 2(b)
shall be paid to such Eligible Employee in a single lump sum less applicable
withholdings under Section 5 of this Plan at the same time that Bonuses are paid
to the Company’s eligible active employees in the Fiscal Year following the
Fiscal Year in which the bonus was earned and in accordance with the applicable
annual cash incentive bonus plan.  Notwithstanding the foregoing, in either case
the Company shall not be required to pay or continue to pay the cash severance
pay (or other severance benefits in Section 2) in the event such Eligible
Employee does not sign a Release within the required time period or prior to the
end of the Severance Delay Period or such Eligible Employee revokes the
Release.  The foregoing shall be subject to the provisions of Section 6(b)
relating to Section 409A of the Code, if and to the extent applicable.

Section 4.Accrued Benefits.  Upon an Eligible Employee’s involuntary Separation
from Service initiated by the Company without Cause or Separation from Service
for Good Reason initiated by the Eligible Employee, such Eligible Employee shall
be entitled to receive the following as accrued benefits (the “Accrued
Benefits”):  (i) any unpaid Base Salary through the date of such Eligible
Employee’s Separation from Service, (ii) any earned but unpaid Bonus applicable
to the Fiscal Year immediately preceding the Fiscal Year in which the Separation
from Service occurs.  In addition, such Eligible Employee shall be entitled to
prompt reimbursement of any unreimbursed expenses properly incurred by such
Eligible Employee in accordance with Company policies prior to the date of such
Eligible Employee’s termination.  

7

 

--------------------------------------------------------------------------------

 

Such Eligible Employee shall also be able to receive such other benefits to
which such Eligible Employee may be entitled pursuant to the terms and
conditions of (1) the employee compensation, incentive, equity, benefit or
fringe benefit plans, policies or programs of the Company, other than any
Company severance policy and as provided in Section 12(a) of this Plan, and (2)
the indemnification and D&O insurance plans, policies or programs of the
Company.

Section 5.Tax Withholding.  The Company shall withhold from any amount payable
to an Eligible Employee pursuant to this Plan, and shall remit to the
appropriate governmental authority, any income, employment or other tax the
Company is required by applicable law to so withhold from and remit on behalf of
such Eligible Employee.

Section 6.Section 409A.

(a)Notwithstanding any other provision of this Plan, any payments or benefits
due under this Plan upon or in connection with a termination of an Eligible
Employee’s employment shall be paid, and this Plan shall be interpreted, in a
manner that is intended to comply with Section 409A of the Code, including
regulations promulgated thereunder (“Section 409A”).  Each payment made or
benefit provided under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A.  To the maximum extent permitted, such
payments or benefits shall be treated as separate payments that qualify for the
“short-term deferral” exception under Section 409A and for the “involuntary
separation pay” exception under Section 409A.

(b)In the event an Eligible Employee who is a “specified employee” within the
meaning of the Section 409A becomes entitled to the payment of any severance
payments or benefits under this Plan, such payment or benefit shall be deferred
until the date that is six months following the Eligible Employee’s Separation
from Service, if and to the extent such delay is required to comply with Section
409A and the exceptions under Section 409A do not apply.

(c)To the extent any reimbursements or in-kind benefits due to an Eligible
Employee under this Plan constitute “deferred compensation” under Section 409A,
any such reimbursements or in-kind benefits shall be paid to such Eligible
Employee in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

(d)Notwithstanding the foregoing, neither the Company nor any of its employees
or representatives shall have any liability to any Eligible Employee to the
extent that any payment or benefit hereunder is determined to be subject to any
tax or interest under Section 409A.

Section 7.Dispute Resolution.  Any dispute hereunder or with regard to any
document or agreement referred to herein shall be resolved by arbitration before
JAMS in Washington, DC.  The determination of the arbitrator shall be final and
binding on the parties hereto and may be entered in any court of competent
jurisdiction.

8

 

--------------------------------------------------------------------------------

 

Section 8.Applicable Law.  This Plan shall be governed and construed in
accordance with applicable federal law; provided, however, that wherever such
law does not otherwise preempt state law, the laws of the Commonwealth of
Virginia shall govern.

Section 9.Legal Fees.  All reasonable legal fees and expenses incurred by an
Eligible Employee in connection with any non-frivolous claim to enforce any
right to payment made pursuant to this Plan shall be borne by the Company.

Section 10.Plan Term; Amendment and Termination.  The term of this Plan shall
initially expire on December 31, 2020 (the “Plan Term”), provided that on such
date and on each anniversary date thereof, the Plan Term shall be extended for
an additional one (1) year unless, at least six (6) months prior to such
anniversary date, the Committee takes action to terminate the Plan (effective at
the expiration of the then-current Plan Term), and provides written notice to
Eligible Employees of such action.  During the Plan Term, the Plan may not be
amended in any manner that is adverse to an Eligible Employee, without the
written consent of the Eligible Employee.  No amendment or termination of the
Plan shall impair the rights of an Eligible Employee who has incurred a
Separation from Service with entitlement to severance payments of benefits under
the Plan.  Subject to the foregoing limitations, the Company reserves the right
to amend or terminate the Plan, by action of the Committee.

Section 11.Nature of Plan and Rights.  This Plan is an unfunded employee welfare
benefit plan and no provision of this Plan shall be deemed or construed to
create a trust fund of any kind or to grant a property interest of any kind to
any Eligible Employee or former Eligible Employee.  Any payment which becomes
due under this Plan to an Eligible Employee shall be made by the Company out of
its general assets, and the right of any Eligible Employee to receive a payment
hereunder the Company shall be no greater than the right of any unsecured
general creditor of the Company.  The Plan is intended to be exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as amended.

Section 12.Entire Agreement; Offset; No Interference.

(a)This Plan constitutes the entire understanding between the Company and the
Eligible Employees with respect to the subject matter hereof and, except as
expressly provided herein, supersedes the provisions of all other prior
agreements expressly concerning the payment of severance benefits upon a
Separation from Service of an Eligible Employee; provided, that except as
otherwise provided herein, awards pursuant to equity plans of the Company shall
be subject to the relevant award agreements thereunder.

(b)Except as expressly provided herein, and subject to the severance payment and
benefit provisions hereof, this Plan shall not interfere in any way with the
right of the Company to reduce the Eligible Employee’s compensation or other
benefits or terminate the Eligible Employee’s employment, with or without
Cause.  

Section 13.Spendthrift Provision.  No right or interest of an Eligible Employee
under this Plan may be assigned, transferred or alienated, in whole or in part,
either directly or by

9

 

--------------------------------------------------------------------------------

 

operation of law, and no such right or interest shall be liable for or subject
to any debt, obligation or liability of such Eligible Employee.

Section 14.Notice.  Notice of termination for Cause or resignation for Good
Reason shall be given in accordance with this Section, and shall indicate the
specific termination provision under the Plan relied upon, and the relevant
facts and circumstances. Any notice and all other communication provided for in
this Plan shall be in writing and shall be deemed to have been duly given when
received at the respective addresses set forth below, or to such other address
as the Company or the Eligible Employee may have furnished to the other in
writing in accordance herewith.

If to the Company:

Engility Holdings, Inc.
4803 Stonecroft Boulevard

Chantilly, VA 20151

If to Eligible Employee:

To the most recent address of Eligible Employee set forth in the personnel
records of the Company.

Section 15.Other Plans and Agreements; Change of Control Plan.

(a)Unless otherwise provided herein, nothing in this Plan shall prevent or limit
an Eligible Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Company or its Affiliates for which the
Eligible Employee may qualify, nor, except as explicitly set forth in this Plan,
shall anything herein limit or otherwise affect such rights as a participant may
have under any other contract or agreement with the Company or any of its
Affiliates.  Any economic or other benefit to an Eligible Employee under this
Plan, other than the Accrued Benefits, will not be taken into account in
determining any benefits to which the Eligible Employee may be entitled under
any profit-sharing, retirement or other benefit or compensation plan maintained
by the Company and its Affiliates, unless provided otherwise in any such plan.

(b)Notwithstanding Section 15(a), and except as specifically provided below, any
severance payments or benefits received by an Eligible Employee pursuant to this
Plan shall be in lieu of any general severance policy or other severance plan
maintained by the Company or its Affiliates (other than a stock option,
restricted stock, share or unit, performance share or unit, supplemental
retirement, deferred compensation or similar plan or agreement which may contain
provisions operative on a termination of the Eligible Employee’s employment or
may incidentally refer to accelerated vesting or accelerated payment upon a
termination of employment).

10

 

--------------------------------------------------------------------------------

 

(c)In the event that an Eligible Employee incurs a Separation from Service in
circumstances under which the Eligible Employee becomes entitled to severance
payments or benefits pursuant to the Change in Control Plan, then the Eligible
Employee shall not be entitled to any severance payments or benefits under this
Plan as a result of such Separation from Service and, in lieu of, and not in
duplication of, any severance payments or benefits the Eligible Employee would
otherwise to be entitled to receive under the Plan, the Eligible Employee shall
receive the severance payments or benefits to which the Eligible Employee is
entitled under the Change in Control Plan, payable or provided under the terms,
and subject to the conditions, of the Change in Control Plan.

(d)Notwithstanding Section 15(a), if an Eligible Employee incurs a Separation
from Service in circumstances under which the Eligible Employee would become
entitled to severance payments or benefits both pursuant to this Plan and
pursuant to any employment agreement or similar agreement with the Company or an
Affiliate (an “Employment Agreement”), then the Eligible Employee shall receive
severance payments or benefits only under either the Plan or the Employment
Agreement, whichever of those two arrangements would provide the Eligible
Employee with the greater aggregate severance payments and benefits, payable or
provided under the terms, and subject to the conditions, of either the Plan or
the Eligible Employee’s Employment Agreement, as applicable.  Any severance
payments or benefits received by an Eligible Employee under the Plan pursuant to
the immediately preceding sentence shall be in lieu of, and not in duplication
of, any severance payments or benefits the Eligible Employee would otherwise be
entitled to receive under the Eligible Employee’s Employment Agreement, and any
severance payments or benefits received by an Eligible Employee under the
Eligible Employee’s Employment Agreement pursuant to the immediately preceding
sentence shall be in lieu of, and not in duplication of, any severance payments
or benefits the Eligible Employee would otherwise be entitled to receive under
the Plan.

Section 16.Effectiveness.  This Plan shall be effective as of the Effective Date
and shall remain in effect for the Plan Term, as provided in Section 10.

 

 

 

ENGILITY HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas O. Miiller

 

 

 

 

Name:

Thomas O. Miiller

 

 

 

 

Title:

Senior Vice President, General

 

 

 

 

 

Counsel and Corporate Secretary

 

 

 

11

 

--------------------------------------------------------------------------------

 

Exhibit A

CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS

I.Confidentiality.  While employed by the Company, and at any time thereafter,
no Eligible Employee shall, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its Affiliates, except when required to
do so by applicable law, by a court, by any governmental agency, or by any
administrative body or legislative body (including a committee thereof);
provided, however, that the Eligible Employee shall give reasonable notice under
the circumstances to the Company that he or she has been notified that he or she
will be required to so disclose as soon as possible after receipt of such notice
in order to permit the Company to take whatever action it reasonably deems
necessary to prevent such disclosure and the Eligible Employee shall cooperate
with the Company to the extent that it reasonably requests him or her to do
so.  For purposes of this paragraph I, “Confidential Information” shall mean
non-public information concerning the financial data, strategic business plans,
product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and confidential information
of the Company, its Affiliates or customers, that, in any case, is not otherwise
available to the public (other than by the Eligible Employee’s breach of the
terms hereof).  Notwithstanding anything herein to the contrary, nothing in this
Plan shall: (i) prohibit an Eligible Employee from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934, as amended, or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation; (ii) require notification or prior
approval by the Company of any reporting described in clause (i), (iii) prohibit
an Eligible Employee from receiving any monetary award from the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934, as amended, (iv) prevent or prohibit an Eligible Employee from
participating, cooperating, or testifying in any charge, action, investigation,
or proceeding with, or providing information to, any self-regulatory
organization, governmental agency or legislative body, and/or pursuant to the
Sarbanes-Oxley Act of 2002 or any other whistleblower protection provisions of
state or federal law or regulation, or (v) prevent or prohibit an Eligible
Employee from filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

II.Non-Competition and Non-Solicitation.  In consideration of the Company’s
obligations under the Plan to which this Exhibit A is attached, each Eligible
Employee agrees that for a period of twelve (12) months after termination of
employment with the Company, without the prior written consent of the Board, (A)
he or she will not, directly or indirectly, either as principal, manager, agent,
consultant, officer, stockholder, partner, investor, lender or employee or in
any other capacity, carry on, be engaged in or have any financial interest in,
any (i) entity which is in Competition with the business of the Company or its
Affiliates or (ii) Competitive Activity and (B) he or she shall not, on his or
her own behalf or on behalf of any person, firm or company, directly or
indirectly, solicit or offer employment to any person who is or has been
employed by the Company or its Affiliates at any time during the twelve (12)
months

A-1

 

--------------------------------------------------------------------------------

 

immediately preceding such solicitation.  For purposes of this paragraph II: (a)
an entity shall be deemed to be in “Competition” with the Company or its
Affiliates if it is principally involved in the purchase, sale or other dealing
in any property or the rendering of any service purchased, sold, dealt in or
rendered by the Company or its Affiliates as a part of the business of the
Company or its Affiliates within the same geographic area in which the Company
effects such sales or dealings or renders such services at the Relevant Date;
and (b) “Competitive Activity” shall mean any business into which the Company or
any of its Affiliates has taken substantial steps to engage, as of the Relevant
Date, which would be deemed to be in Competition with the business of the
Company or its Affiliates if such steps had been completed prior to the Relevant
Date; and (c) the term “Relevant Date” shall mean the effective date of
termination of Eligible Employee’s employment with the Company.

III.Non-Disparagement.  As a condition of participation in this Plan and the
continued receipt of any benefits hereunder, each Eligible Employee agrees that,
during his or her employment with the Company or any of its Affiliates or at any
time thereafter, the Eligible Employee shall not make, nor cause any one else to
make or cause on the Eligible Employee’s behalf, any public disparaging or
derogatory statements or comments regarding the Company or its Affiliates, or
their respective officers or directors.

IV.Employee’s Cooperation.  During the term of an Eligible Employee’s
employment, the period over which an Eligible Employee is receiving payments
hereunder, and a reasonable time thereafter, such Eligible Employee shall
cooperate with the Company and its Affiliates in any disputes with third
parties, internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, the Eligible Employee being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into the Eligible
Employee’s possession, all at times and on schedules that are reasonably
consistent with the Eligible Employee’s other permitted activities and
commitments).  In the event the Company requires an Eligible Employee’s
cooperation in accordance with this paragraph after the term of an Eligible
Employee’s employment, the Company shall reimburse the Eligible Employee for
reasonable travel and other out-of-pocket expenses upon submission of receipts.

V.Exception.  Notwithstanding anything contained in this Exhibit A, nothing
herein shall (i) prohibit any Eligible Employee from serving as an officer,
employee or independent consultant of any business unit or subsidiary which
would not otherwise be in Competition with the Company or its Affiliates or a
Competitive Activity, but which business unit is a part of, or which subsidiary
is controlled by, or under common control with, an entity that would be in
competition with the Company or its Affiliates, so long as the Eligible Employee
does not engage in any activity which is in Competition with any business of the
Company or its Affiliates or is otherwise a Competitive Activity or (ii) be
construed so as to preclude the Eligible Employee from investing in any publicly
or privately held company, provided the Eligible Employee’s beneficial ownership
of any class of such company’s securities does not exceed 5% of the outstanding
securities of such class.

A-2

 

--------------------------------------------------------------------------------

 

VI.Enforcement.  If an Eligible Employee has breached any of the covenants
contained in this Exhibit A, the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
benefits otherwise required by this Plan and/or obtain an injunction against the
Eligible Employee from any court having jurisdiction over the matter restraining
any further violation of this Exhibit A by the Eligible Employee.  Further, if
in the opinion of any court of competent jurisdiction any of the restraints
identified herein is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.

 

A-3

 